Citation Nr: 0622197	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is shown in 
the final rating action dated in January 1998 which denied 
service connection for prostate cancer.  

2.  Whether CUE is shown in the final rating action dated in 
July 2000 which granted service connection for prostate 
cancer, effective from April 14, 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from December 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The appellant seeks an effective date 
earlier than April 14, 2000, for the grant of service 
connection for prostate cancer based solely upon allegations 
of CUE in the prior, final rating determinations in January 
1998 and July 2000.  

Prior to September 2005, the appellant was represented in 
this appeal by a private attorney.  This attorney had 
requested a personal hearing in connection with this appeal, 
which had been scheduled for February 17, 2005, at the RO.  
At that time, the attorney elected to submit a written 
argument in support of the appeal in lieu of the requested 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that, because 
questions of CUE are based solely upon a consideration of the 
evidentiary record at the time of the challenged rating 
action, further notice and evidentiary development pursuant 
to the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) are not appropriate in 
cases involving allegations of CUE in administratively final 
rating actions.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  

In the Informal Hearing Presentation to the Board dated in 
June 2006, the representative has asserted on behalf of the 
appellant a claim seeking disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for prostate cancer, based 
upon allegations of VA's negligent failure to diagnose this 
disability prior to March 2000; it is also alleged that this 
claim may entitle the appellant to the earlier effective date 
sought by the appellant in the present appeal.  Accordingly 
this claim appears to be inextricably intertwined with the 
issues current on appeal before the Board, requiring deferral 
of the present appeal until this additional matter can be 
resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AMC or the RO should undertake all 
appropriate notice and evidentiary 
development pursuant to the VCAA pertinent 
to the inextricably intertwined claim 
seeking disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for 
prostate cancer, after which that claim 
should be adjudicated.  

2.  If the aforementioned rating action 
does not result in the assignment of an 
effective date satisfactory to the 
appellant, the AMC or the RO should next 
review the relevant evidence and 
readjudicate the CUE issues currently on 
appeal without regard to adjudicative 
determinations since June 2003.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

